Appeal from a judgment of the Supreme Court (Lamont, J.), rendered December 2, 2011 in Albany County, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree.
In satisfaction of a two-count indictment, defendant pleaded guilty to the reduced charge of attempted burglary in the second degree and waived his right to appeal. In accordance with the plea agreement, he was sentenced as a second felony offender to five years in prison followed by five years of postrelease supervision. Defendant appeals. Defendant’s sole claim on appeal, that the sentence imposed was harsh and excessive, is foreclosed by his valid waiver of the right to appeal his conviction and sentence (see People v Marshall, 108 AD3d 884, 884 [2013], lv denied 22 NY3d 957 [Oct. 30, 2013]; People v Seuffert, 104 AD3d 1021, 1022 [2013], lv denied 21 NY3d 1009 [2013]).
Stein, J.E, Spain, Garry and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.